DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (# US 2009/0029119).
Nishikawa et al. discloses:
1. An ink-jet ink set (see Abstract), comprising: 
a pigment (see Abstract; [0029]-[0034]); 
a binder resin ([0051]); 
a dispersant ([0049]-[0050]); and 
a solvent (see Abstract; [0038]), 
wherein the pigment includes, as a yellow colorant, at least any one selected from the group consisting of C.I. Pigment Brown 24 ([0129]), metal-coated C.I. Pigment Yellow 42 ([0034]), and C.I. Pigment Yellows 48, 53, 119, 161, and 189, 
wherein the pigment includes, as a red colorant, at least any one selected from the group consisting of C.I. Pigment Reds 101 ([0011]; [0013]; [0017]; [0024]) and 232 and 
wherein the pigment includes, as a blue colorant, at least any one selected from the group consisting of C.I. Pigment Blues 28 ([0034]; [0036]) and 36 ([0034]; [0036]).
The Examiner draws particular attention to the Applicant that "Nishikawa et al. does address a Yellow pigment, Blue pigment, Red pigment and Black pigment, it teaches a laundry list of possible pigment. The format in which Nishikawa et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Nishikawa et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the Yellow pigment, Blue pigment, Red pigment and Black pigment from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

2. The ink-jet ink set according to claim 1, wherein the yellow colorant has an average particle diameter of from 110 nm to 400 nm ([0028]).
3. The ink-jet ink set according to claim 1, wherein the pigment includes, as a black colorant, at least any one selected from the group consisting of C.I. Pigment Blacks 7 ([0034]), 26, 27, 28, and 29.
5. The ink-jet ink set according to claim 1, wherein the binder resin comprises fluororesin ([0041]). 
6. A method for producing a printed matter, comprising: a printing step of applying the ink-jet ink set of claim 1 to a base material by an ink-jet method; and a drying step of drying the base material ([0055]-[0056]).
7. A printed matter (see Examples), comprising: 
a base material ([0059]-[0061]); and 
a print layer formed on the base material ([0068]), 
wherein the print layer includes a pigment (see Abstract; [0029]-[0034]), a binder resin ([0051]), and a dispersant ([0049]-[0050]), and 
wherein the pigment includes, as a yellow colorant, at least any one selected from the group consisting of C.I. Pigment Brown 24 ([0129]), metal-coated C.I. Pigment Yellow 42 ([0034]), and C.I. Pigment Yellows 48, 53, 119, 161, and 189, 
wherein the pigment includes, as a red colorant, at least any one selected from the group consisting of C.I. Pigment Reds 101 ([0011]; [0013]; [0017]; [0024]) and 232 and 
wherein the pigment includes, as a blue colorant, at least any one selected from the group consisting of C.I. Pigment Blues 28 ([0034]; [0036]) and 36 ([0034]; [0036]).
The Examiner draws particular attention to the Applicant that "Nishikawa et al. does address a Yellow pigment, Blue pigment, Red pigment and Black pigment, it teaches a laundry list of possible pigment. The format in which Nishikawa et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Nishikawa et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the Yellow pigment, Blue pigment, Red pigment and Black pigment from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (# US 2009/0029119) in view of Ando et al. (# US 2015/0197653).
Nishikawa et al. discloses all the limitation of the inkjet ink composition except:
4. The ink-jet ink set according to claim 1, wherein the dispersant has a base value of equal to or less than 50 mgKOH/g.
Ando et al. to have the ink composition with abrasion resistance property, the dispersant has a base value of equal to or less than 50 mgKOH/g (10 mgKOH/g or higher; [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Nishikawa et al. by the aforementioned teaching of Ando et al. in order to have the ink composition with abrasion resistance property, which gives abrasion resistance printed image.   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kaneko et al. (# US 2011/0003241) discloses a resin including (i) a main chain portion containing a nitrogen atom, (ii) a group X that has a functional group having a pKa of 14 or less and is bonded to a nitrogen atom present in the main chain portion, and (iii) an oligomer chain or polymer chain Y having a number average molecular weight of from 500 to 1,000,000 in a side chain (see Abstract).
(2) Kozee et al. (# US 2012/0308787) discloses a method of printing on a hygienic article includes applying droplets of an ink composition with an ink jet printer to a surface of a hygienic article to form a desired image. The ink composition includes an organic solvent, a water-soluble binder resin including hydroxypropylcellulose, and a water-soluble dye. The image acts as a wetness indicator by dissolving in an aqueous fluid (see Abstract).
(3) Lin (# US 6383274) discloses an aqueous ink jet ink compositions comprising a water-soluble or ink-compatible anti-intercolor bleed agent and ink jet printing processes. The inks typically comprise at least water, a colorant of a dye or pigment, or a mixture of dye and pigment, and a water-soluble or ink-compatible anti-intercolor bleed agent (see Abstract).
(4) Nigam et al. (# US 5973025) discloses the compositions contain an aqueous liquid vehicle, a colorant, e.g., a pigment, dye or stain, and a binder material capable of ionically or physically entrapping the selected colorant. Certain novel polymers are provided as well (see Abstract).
(5) Kubota et al. (# US 2017/0218216) discloses an ink composition set has at least a solvent-based orange ink composition containing an orange pigment as a pigment and a solvent and a solvent-based red ink composition containing a red pigment as a pigment and a solvent (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853